DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation:
With regards to claim 1, a read level generator comprising a counter configured to receive the read command and calculate an off-cell count value of memory cells connected to the second word line, and a comparator configured to receive a first reference count value from among the reference count values stored in the OTP memory cell array, compare the off-cell count value with the first reference count value to determine a threshold voltage shift of the second memory cell, and determine a read level of the first memory cell based on the threshold voltage shift.
With regards to claim 13, the read level generator comprising a counter configured to receive the read command and calculate an off-cell count value of memory cells connected to the second word line, and the read level generator further comprising a comparator configured to receive a first reference count value from among the reference count values stored in the OTP memory cell array, compare the off-cell count value with the first reference count value to determine a threshold voltage shift of the second memory cell, and determine the read level of the first memory cell based on the threshold voltage shift.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824